DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

Response to Amendment
The Amendment filed on 12/17/2021 has been entered. Claims 1-3, 5, 6, 8-10, 12, 13, 15-17, 19 and 21-23 remain pending in the application.

Response to Arguments
Applicant’s arguments on pages 11-13 with respect to claims 1-3, 5, 6, 8-10, 12, 13, 15-17, 19 and 21-23 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 103 as being unpatentable over Makhijani (US Patent 9,137,302) in view of Fadili (US PGPub 2020/0068171).

Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-10, 12, 13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Makhijani (US Patent 9,137,302) in view of Fadili (US PGPub 2020/0068171).

Regarding claims 1, 8 and 15, Makhijani teaches a multi-user instant messaging method, the method being performed by a server having a memory and a processor configured to execute computer-readable instructions stored in the memory (Makhijani, see abstract, Systems and methods for content delivery are disclosed), the method comprising:
collecting operating status information of a plurality of candidate nodes physically distributed at different geographic locations (Makhijani, see column 4 lines 32-37, Within CDN 300, several data centers 302-308 are present, and each data center 302-308 acts as a repository or storage location for data content. Whenever content is requested by a user within CDN 300, CDN 300 determines where the content is stored and how to deliver that content most efficiently to the requesting user);
selecting one or more target nodes from the plurality of candidate nodes based on the operating status information corresponding to each candidate node (Makhijani, see column 7 lines 1-5, Box 804 illustrates determining which content delivery networks in the plurality of content delivery networks are suitable for fulfilling the content delivery request. Box 806 illustrates selecting, using at least one network selector, one of the suitable content delivery networks); and 
streaming multimedia content to a recipient terminal by the one or more target nodes (Makhijani, see column 7 lines 6-8, Box 808 illustrates fulfilling the content delivery request with the selected one of the suitable content delivery networks), including:
obtaining a first quantity of first multimedia data streams (Makhijani, see column 5 lines 16-19, Broadband content is injected and distributed to edge servers 404-408 where the actual content is streamed to users 320, e.g., computers, IRDs 112, etc).

Makhijani teaches the above yet fails to teach, however Fadili teaches for each of the first quantity of first multimedia data streams (Fadili, see paragraph 0109, an , separating a respective first audio data stream and a respective first video data stream from the respective first multimedia data stream (Fadili, see paragraph 0110, The audio and video stream 5 of audio and video packets received in the packet input interface 21 of the videoconference server 2 is split in an audio stream 7 and a video stream 8);
performing audio mixing on a plurality of separated first audio data streams of the first quantity of first multimedia data streams to obtained one or more mixed audio data streams (Fadili, see paragraph 0113, The audio mixer 9 is a processing module dedicated to the processing of received audio streams of audio packets), each mixed audio data stream combining a subset of separated first audio data streams and allowing a recipient to play the subset of separated first audio data streams collectively via the same stream of the respective mixed audio data stream (Fadili, see paragraphs 0114-0115, The audio mixer 9 is configured to mix the audio stream 7 with other audio streams. For the sake of illustration, another audio stream 11 is illustrated. The audio stream 11 is the audio part of an audio and video stream received from the second client device 4 (not represented). The pictured resulting audio stream 12 is a mix of the audio streams 7 and 11. In other words, the resulting audio stream 12 is a stream of mixed audio packets from the audio packets of the audio streams 7 and 11);
performing video mixing on a plurality of separated first video data streams of the first quantity of first multimedia data streams to obtained one or more mixed video data streams (Fadili, see paragraph 0128, the video packet router 10 is configured to route the video packets. The video packet router 10 routes both the video , each mixed video data stream combining a subset of separated first video data streams and allowing a recipient to play each of the subset of separated first video data streams concurrently on a screen via the same stream of the respective mixed video data stream (Fadili, see paragraph 0124, A resulting video stream 16 corresponds to the result of switching a video packet from the video stream 8 or a video packet of the other video stream 15);
merging the one or more mixed audio data streams and the one or more mixed video data streams into a second quantity of second multimedia data streams (Fadili, see paragraphs 0108-0109, The videoconference server 2 comprises a packet input interface 21 configured to receive audio and video packets from the client devices 3 and 4, and a packet output interface 22 configured to transmit audio and video packets to the client devices 3 and 4. For the sake of illustration, the only streams of audio and video packets that are represented on FIG. 1 are an audio and video stream 5 emitted by the first client device 3 and an audio and video stream 6 transmitted by the videoconference server 2 to the second client device 4), the second quantity being less than the first quantity (Fadili, see paragraphs 0115 and 0124, The pictured resulting audio stream 12 is a mix of the audio streams 7 and 11. A resulting video stream 16 corresponds to the result of switching a video packet from the video stream 8 or a video packet of the other video stream 15); and
transmitting the second quantity of second multimedia data streams to the recipient terminal, wherein the recipient terminal presents the corresponding second multimedia data streams (Fadili, see paragraph 0127, The audio and video stream 6 transmitted by the videoconference server 2 to the second client device 4 comprises both the resulting audio stream 12 and the resulting video stream 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Makhijani with Videoconference server, client device, videoconference system and method of Fadili, because doing so would make Makhijai more efficient in providing a videoconference server, a client device and a method for synchronizing audio packets and video packets, especially for lip synchronization (Fadili, see paragraph 0001).

Regarding claims 2, 9 and 16, Makhijani in view of Fadili teaches wherein the merging the first quantity of first multimedia data streams into a second quantity of second multimedia data streams comprises:
converting, based on attribute configuration information, the first quantity of first multimedia data streams into the first quantity of first multimedia data streams matching the attribute configuration information, the attribute configuration information being information used for indicating a presentation attribute of a corresponding multimedia data stream (Fadili, see paragraph 0157, The processing unit 23 is configured to generate packets from the video and audio streams received from the converter 24 and to generate audio and video streams for the video display 26 and the audio headset 28 from the audio packets of the audio and video stream 6 and video packets of the video buffer 19.); and


Regarding claims 3, 10 and 17, Makhijani in view of Fadili teaches wherein before the merging the first quantity of first multimedia data streams into a second quantity of second multimedia data streams, the method comprises:
obtaining the attribute configuration information preset by the recipient terminal for multimedia playback (Fadili, see paragraph 0109, the only streams of audio and video packets that are represented on FIG. 1 are an audio and video stream 5 emitted by the first client device 3 and an audio and video stream 6 transmitted by the videoconference server 2 to the second client device 4).

Regarding claims 5 and 12, Makhijani in view of Fadili teaches wherein before the performing audio mixing on the plurality of separated first audio data streams, the method further comprises:
removing, in accordance with a determination that a target multimedia data stream originates from the recipient, the first audio data streams separated from the target multimedia data stream, the target multimedia data stream being any one of the 

Regarding claims 6, 13 and 19, Makhijani in view of Fadili teaches wherein the merging the first quantity of first multimedia data streams into a second quantity of second multimedia data streams comprises:
separating corresponding first video data streams from the first multimedia data streams (Fadili, see paragraph 0110, The audio and video stream 5 of audio and video packets received in the packet input interface 21 of the videoconference server 2 is split in an audio stream 7 and a video stream 8); and
performing video mixing on the plurality of separated first video data streams to obtain the second quantity of second multimedia data streams (Fadili, see paragraph 0128, the video packet router 10 is configured to route the video packets. The video packet router 10 routes both the video stream 15 and the video stream 8 to a third client device (not represented). The mixing of the video streams 15 and 8 is then performed by the third client device).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457